ORDER ACCEPTING RESIGNATION
SHEPARD, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 283, See-tions 10 and 11, files its "Notice of Conviction *442and Request for Suspension," notifying this Court that the Respondent Samuel J. Chap-pell was convicted in the United States District Court for the Middle District of Tennessee of two counts of Bank Fraud, each a Felony under the laws of the United States.
And comes now Samuel J. Chappell and tenders his "Affidavit of Resignation" pursuant to Admis.Disc.R. 28(17)(a)(2).
And this Court, being duly advised, finds that, in the interest of judicial economy, Respondent's resignation should be accepted.
IT IS, THEREFORE, ORDERED that the Respondent, Samuel J. Chappell, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike his name from the roll of attorneys. The Respondent must comply with the provisions of Admis.Disc.R. 23(4), in order to become eligible for reinstatement at a future date.
IT IS FURTHER ORDERED THAT, by reason of this resignation, all charges not previously adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to forward copies of this order in accordance with the provisions of Admis.Disc.R. 23, Section 3(d) governing disbarment and suspension.